Citation Nr: 1511101	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to January 6, 2009, for a cervical spine disability.

2.  Entitlement to a disability rating in excess of 30 percent from January 6, 2009, for a cervical spine disability.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1975 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board Remanded the appeal in October 2012 for additional development.  As the claims remained denied, the matter has since returned to the Board.


FINDINGS OF FACT

1.  Even considering his complaints of pain and functional loss, for the period prior to January 6, 2009, the Veteran's cervical spine disability was not shown to have been manifested by forward flexion of the cervical spine to 15 degrees; less or favorable ankylosis of the entire cervical spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks

2.  Even considering his complaints of pain and functional loss, for the period from January 6, 2009, the Veteran's cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

3.  The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for a cervical spine disability have not met for the period prior to January 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for a disability evaluation in excess of 30 percent for a cervical spine disability have not met for the period from January 6, 2009.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5242 (2014).
 
3.  The criteria for TDIU have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2005, April 2010, and December 2013 of the criteria for establishing an increased rating, establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in February 2006, March 2009, and February 2015.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations were conducted in November 2005 and September 2013.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination in this case is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4). 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.





In December 2002, the RO granted service connection for a cervical spine disability, evaluated as 20 percent disabling under Diagnostic Code 5242.  That 20 percent rating remained in effect until the Veteran filed his claim for an increased rating in May 2005.  In February 2006, the RO denied the claim.  Later in a March 2009 rating decision, the RO granted an increased rating of 30 percent under Diagnostic Code 5242 effective January 6, 2009.

The Board notes that the Veteran currently experiences neurological symptoms that extend down his left upper extremity, which includes weakness and functional loss of the hand.  A 40 percent rating has been assigned for radiculopathy of the upper left extremity since January 6, 2009.  He did not appeal that rating or the 10 percent rating that had been in effect since 2005.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for degenerative arthritis of the spine (DC 5242) permits rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or if there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine is not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  See Note (2), Plate V, 38 C.F.R. § 4.71a.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

38 C.F.R. § 4.71a, Diagnostic Code 5243, is potentially applicable to the Veteran's cervical spine disability.  It addresses intervertebral disc syndrome (IVDS). Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

The Veteran was afforded a QTC examination in November 2005.  At that time, he reported he had constant cervical spine pain that radiated into his left upper extremity with occasional numbness and tingling.  He rated the pain at 6 out of 10.  He was usually able to function with medication and had not lost any time from work.  He had difficulty lifting.  On examination, he walked with a normal gait and required no assistance.  His cervical spine range of motion was flexion of 35 degrees with pain, extension of 20 degrees with pain, right lateral flexion of 25 degrees with pain, left lateral flexion of 20 degrees with pain, right rotation of 50 degrees with pain, and left rotation of 40 degrees with pain.  He retained normal strength in his upper extremities with no evidence of muscle atrophy.  While he experienced pain and functional loss due to pain, the examiner commented that the Veteran's range of motion remained unchanged after repetitive use.  He thereby indicated it was not possible to quantify any additional loss of motion without resorting to mere speculation.

By December 2006, the Veteran reported that he had stopped working.  Contemporaneous VA treatment records show that his cervical spine range of motion was flexion of 40 degrees, extension of 20 degrees, lateral flexion of 20 degrees on the right and left, right rotation of 60 degrees, and left rotation of 30 degrees.

The Veteran's physician, Dr. M.A.R., reported that Veteran's cervical spine range of motion as of May 2007 was flexion of 20 to 30 degrees, extension of 10 to 15 degrees, lateral flexion of 10 to 15 degrees on the right and left, right rotation of 50 degrees, and left rotation of 20 degrees.

The evidence is insufficient to show that the criteria for rating in excess of 20 percent for the Veteran's cervical spine disability is warranted for the period prior to January 6, 2009.  In November 2004, range of motion testing showed forward flexion was 35 degrees.  In December 2006, range of motion testing showed forward flexion was 40 degrees.  In May 2007, range of motion testing showed forward flexion was  20 degrees, which is still short of the required 15 degrees.    The record contains no evidence of any ankylosis or evidence of any incapacitating episodes prescribed by a physician.  Thus, the requirements for a higher 30 percent evaluation have not been met or approximated.

From January 6, 2009, VA treatment records indicate that range of motion testing showed 15 degrees of forward flexion.  


At an August 2013 VA examination, the Veteran reported continuous daily neck pain rated at 4 to 6 out of 10.  He reported poor sleep due to pain but medications would help his sleep.  He reported numbness and tingling in his left upper extremity.  He also reported poor use of his right shoulder, but this was due to a job related injury.  His cervical spine range of motion was flexion of 15 degrees with pain, extension of 5 degrees with pain, lateral flexion on the right and left of 5 degrees each with pain, and rotation on the left and right of 20 degrees each with pain.  He had the same results after repetitive use testing.  Function loss due to his cervical spine resulted in less movement than normal with pain.  He did not have any guarding or muscle spasm of the cervical spine.  He retained normal 5/5 strength in his right upper extremities but had reduced 4/5 strength in his left upper extremity.  He had no evidence of muscle atrophy.  He had mild intermittent pain and numbness in his left upper extremity.

Based on the foregoing, the Board finds that the evidence is insufficient to show that the criteria for rating in excess of 30 percent is warranted for the Veteran's cervical spine disability for the period after January 6, 2009.  There is no evidence of unfavorable ankylosis of the entire cervical spine or evidence of any incapacitating episodes prescribed by a physician.  The requirements for a higher 40 percent evaluation have simply not been met or approximated.

Consideration has been given to whether a higher rating could be assigned for either period based on the any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased rating for the Veteran's cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case during either time period.  The November 2005 examiner specified that there was no additional loss of motion of the cervical spine due to pain.  Similarly, when he was seen in 2013, the Veteran was noted to have less movement than normal, pain on motion, and functional loss due to his cervical spine.  However, the examiner emphasized that the Veteran did not have additional loss of motion.  

Pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Indeed, as noted, even with his complaints of pain, the Veteran had no loss of flexion (functional loss) for either period.  Evidence reflects that the currently assigned 20 and 30 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion.  A higher rating is not warranted.

In reaching the above conclusions, the Board has also not overlooked statements from the Veteran in support of his claims.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. orthopedic and neurologic symptomatology including pain and weakness in the neck.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis at either prior to or after January 6, 2009.  See 38 C.F.R. § 3.321(b) (1).  The currently assigned ratings adequately describe the severity of the Veteran's symptoms for his disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In light of the foregoing, the Veteran's claims for ratings in excess of those assigned for his cervical spine disability must be denied.  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

As of January 6, 2009, the Veteran's service-connected disabilities are left upper extremity neuropathy associated with cervical spine degenerative arthritis, evaluated at 40 percent disabling, and cervical spine degenerative arthritis, evaluated at 30 percent disabling.  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  38 C.F.R. § 4.16(a).  As the Veteran's left upper extremity neuropathy is associated with his cervical spine degenerative arthritis, these ratings are combined to a single 60 percent rating for the purposes of TDIU.  38 C.F.R. § 4.25.  In other words, the schedular requirements of 38 C.F.R. § 4.16(a) have been met on January 6, 2009.

For the period after January 6, 2009, under 4.16(a), in the Veteran's claim (VA Form 21-8940), received in January 2014, he indicated that he had worked forty hours per week as a maintenance electrician from 1977 to 2007.  He indicated that he left this job due to his disabilities.  He also indicated that he had one year of college education.  The record does not contain any statements from the Veteran's previous employer.

VA records show that around the time he met the schedular requirements for TDIU in January 2009, he reported having problems with his neck and left hand.  On examinations from January 2009 through March 2010, he had very weak left hand strength.  From October 2013 to January 2014, while he had weakened left hand grip strength, he had no muscle wasting in the arm.  His treatment records contain very little evidence regarding any work limitations as a result of his service-connected disabilities.

The Veteran was afforded a VA examination regarding his service-connected disabilities in August 2013.  The examiner had the opportunity to review the claims file, conduct a thorough examination, and interview the Veteran.  On examination, he had limited cervical spine range of motion, left side radiculopathy, and decreased left side sensation.  However, he retained full 5/5 strength in his right upper extremity and reduced 4/5 strength in his left upper extremity.  The examiner noted that the Veteran's disabilities resulted in less movement than normal with pain.  The examiner opined that the Veteran was capable of working in a sedentary position that allowed him to change positions regularly, but he would be unlikely to tolerate any manual labor.

The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim and is found to have great probative value.  The VA examiner opined that the Veteran's service-connected disabilities, which created limitations in the type of physical work that could be performed, would not preclude work entirely.  As noted above, the Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  

Regarding the period from after the Veteran stopped working in June 2007 through January 6, 2009, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Service. 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.

Prior to January 6, 2009, the Veteran had the same service-connected disabilities, left upper extremity neuropathy associated with cervical spine degenerative arthritis, evaluated at 10 percent disabling from May 9, 2005, and cervical spine degenerative arthritis, evaluated at 20 percent disabling from July 3, 2000.  These ratings are combined to a single 30 percent rating for the purposes of TDIU prior to January 6, 2009.  38 C.F.R. § 4.25.  Accordingly, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) prior to January 6, 2009. 

The Veteran has not submitted any medical opinion regarding any inability to sustain substantial gainful employment.  In fact, the August 2013 VA physician opined that the Veteran was capable of working in a limited range of sedentary work considering that his service-connected cervical spine disorder had increased as of January 6, 2009,  Thus, the Veteran was capable of working with the same limitations prior to January 6, 2009, considering his cervical spine disability was less severe.  The record does not support a finding that the Veteran's service-connected disabilities, either alone or in concert, precluded him from maintaining substantial and gainful employment prior to January 6, 2009.

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities, and in particular his ability to work, has been provided by a VA medical professional that has examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the VA examination records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Board notes that the Veteran has been diagnosed with non-service-connected lumbar stenosis, left shoulder adhesive capsulitis, gastroesophageal reflux disorder, diabetes, hypertension, hyperlipidemia, depression, insomnia, and suspected sleep apnea, which may or may not also impair his ability to perform substantially gainful work.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Indeed, based on his history of working as a maintenance electrician and his one year of college education, coupled with service connected disabilities that would only limit him to sedentary jobs which would allow him to change positions regularly, the Board finds that the above limitation does not completely erode the job base and the Veteran would be able to perform work within the above limitation.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a).

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the TDIU claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent prior to January 6, 2009, for a cervical spine disability is denied.

Entitlement to a disability rating in excess of 30 percent on and after January 6, 2009, for a cervical spine disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


